--------------------------------------------------------------------------------

Exhibit 10.4
 
BB&T
BB&T   -   GEORGIA
STATEMENT DATE
   
06-30-08
   
 
   
PAGE 1



800-04-01-00   17102                                               31  C  001   30                             30   02
CHARYS   HOLDING   COMPANY
DISBURSEMENT   ACCT
1117   PERIMETER   CTR   W   STE   N415
ATLANTA   GA      30338-5417


 
FREE BUSINESS CHECKING-MM
 
ACCOUNT NUMBER
       
ACCOUNT SUMMARY
 
PREVIOUS BALANCE AS Or 05-30-08
          29,888,71  
16 DEPOSITS/CREDITS
    301,238.36 +        
31 CHECKS PAID
    153,281.71-          
15 WITHDRAWALS/DEBITS
    168,584.03-          
SERVICE CHARGE
    193.00-          
NEW BALANCE AS OF 06-30-08
            9,068.33  

 
CHECKS PAID
 
DATE
 
CHECK
NUMBER
   
AMOUNT
   
REFERENCE
NUMBER
   
DATE
   
CHECK NUMBER
   
AMOUNT
   
REFERENCE NUMBER
 
06-24
    68       325.50       2900055588       06-23       1602       1,410.09      
2908206541         ****                       06-10       1603       121.19    
  2901704819  
06-05
    1530       4,011.50       2900027265       06-11       1604       1,102.61  
    2902732556  
06-09
    1531       1,266.61       2901150075       06-12       1605       91.93    
  2903314070  
06-09
    1532       4,978.48       2901150076       06-11       1606       52.72    
  2902633947  
06-03
    1533       8,419.41       2907404288       06-10       1607       1,976.15  
    2902061387  
06-04
    1534       5,169.70       2908388329       06-09       1608       1,384.26  
    2901118972  
06-03
    1535       8,107.94       2907132532       06-13       1609       39.00    
  7900807644  
06-05
    1536       12,103.74       4303918389       06-19       1610       5,000.00
      4405582772  
06-02
    1537       2,903,33       2906321277               ****                  
06-10
    1538       20,627.42       2901882806       06-25       1612       1,319.00
      2806664048  
06-10
    1539       1,731.20       2901578038       06-26       1613       3,609.74  
    2901006651  
06-09
    1540       1,421.48       2901087738       06-23       1614       240.69    
  2908138154  
06-02
    1541       1,372.84       2906310350       06-23       1615       107.95    
  2908586453  
06-05
    1542       24,843.31       2908639701               ****                  
06-04
    1543       18,336.44       2908369167       06-23       1617       750.00  
    2907977627         ****                               ****                  
06-11
    1601       5,457.48       2902630979       06-25       1619       15,000.00
      2900677855  

 
**** INDICATES A SKIP IN SEQUENTIAL CHECK NUMBERS
 
OTHER WITHDRAWLS/DEBITS
 
DATE
 
AMOUNT
 
DESCRIPTION
 
REFERENCE NUMBER
 
06-04
    112.28  
CHECK CHRG HARLAND CLARKE
    1564410240            
CHARYS HOLDING COMPANY
    1564410240  
06-06
    12,209.27  
PC WIRE TRANSFER
    114            
WIRE REF# 20080606-00005126
    114  
06-06
    29.00  
ACH CORP DEBIT
    1570393509            
ADP - FEES ADP PAYROLL FEES
    1570393509            
CHARY'S HOLDING COMPAN
    1570393509  
06-11
    40,412.20  
PC WIRE TRANSFER
    114            
WIRE REF# 20080611-00005338
    114  
06-12
    18,500.67  
PC WIRE TRANSFER
    114            
WIRE REFft 20080612-00005309
    114  
06-17
    11,524 .16  
PC WIRE TRANSFER
    114            
WIRE REF# 20080617-00004538
    114  
06-17
    10,000 . 00  
PC WIRE TRANSFER
    114            
WIRE REF# 20080617-00004493
    114  

 

--------------------------------------------------------------------------------


 
BB&T
BB&T – GEORGIA
STATEMENT DATE
   
06-30-08
   
PAGE 2

 
800-04-01-00   17102                                               31   C   001   30                             30   02
CHARYS   HOLDING   COMPANY


 
FREE BUSINESS CHECKING-MM
     
ACCOUNT NUMBER
     
OTHER WITHDRAWALS/DEBITS
DATE
 
AMOUNT
 
DESCRIPTION
 
REFERENCE NUMBER
 
06-20
    7,120.70  
PC WIRE TRANSFER
    114            
WIRE REF# 20080620-00006949
    114  
06-20
    52.00  
PC WIRE TRANSFER
    114            
WIRE REF# 20080620-00006989
    114  
06-20
    59.00  
ACH CORP DEBIT
    1714729542            
ADP - FEES ADP PAYROLL FEES
    1714729542            
CHARY'S HOLDING COMPAN
    1714729542  
06-23
    193.00  
SERVICE CHARGE
       
06-24
    32.00  
STOP PAYMENT CHARGE
    1  
06-25
    34,270.10  
PC WIRE TRANSFER
    114            
WIRE REF# 20080625-00004987
    114  
06-26
    15,347.00  
PC WIRE TRANSFER
    114            
WIRE REF# 20080626-00006327
    114  
06-27
    17,632.66  
PC WIRE TRANSFER
    114            
WIRE REF# 20080627-00006866
    114  
06-27
    1,282.99  
ACH CORP DEBIT
    1790176830            
EPOSPYMNTS UNITED HEALTH CA
    1790176830            
0006AEON TECHNOLOGIE
    1790176830  

 
DEPOSITS/OTHER CREDITS
 
DATE
 
AMOUNT
 
DESCRIPTION
 
REFERENCE NUMBER
 
06-03
    100,000.00  
INCOMING WIRE TRANSFER
    114            
WIRE REF# 20080603-00003003
    114  
06-03
    10,000.00  
INCOMING WIRE TRANSFER
    114            
WIRE REF# 20080603-00007230
    114  
06-04
    5,742.88  
DEPOSIT
    4403843623  
06-06
    5,000.00  
INCOMING WIRE TRANSFER
    114            
WIRE REF# 20080606-00001446
    114  
06-10
    25,000.00  
INCOMING WIRE TRANSFER
    114            
WIRE REF# 20080610-00006468
    114  
06-10
    9,000.00  
INCOMING WIRE TRANSFER
    114            
WIRE refit# 20080610-00006464
    114  
06-10
    6,000.00  
INCOMING WIRE TRANSFER
    114            
WIRE refit# 20080610-00006391
    114  
06-11
    10,000.00  
INCOMING WIRE TRANSFER
    114            
WIRE REF# 20080611-00002055
    114  
06-16
    279.00  
DEPOSIT
    4405212497  
06-17
    25,000.00  
INCOMING WIRE TRANSFER
    114            
WIRE REF# 20080617-00006195
    114  
06-17
    24,000.00  
BB&T ONLINE TRANSFER
    111            
TRANSFER FROM CHECKING
    111             0005149555538 06-17-08     111  
06-17
    10,000.00  
INCOMING WIRE TRANSFER
    114            
WIRE REF# 20080617-00003356
    114  
06-18
    6,216.48  
DEPOSIT
    4304422499  
06-24
    50,000.00  
INCOMING WIRE TRANSFER
    114            
WIRE REF# 20080624-00005680
    114  
06-24
    10,000.00  
INCOMING WIRE TRANSFER
    114            
WIRE REF# 20080624-00002651
    114  

 
 

--------------------------------------------------------------------------------